DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 06/02/2022. Claims 1-4, 8-16 and 20 remain pending. Claim(s) 1, 8, 11 and 20 are independent. Claims 1, 4, 8-9, 11 and 20 are amended. Claims 5-7, 17-19 and 21-23 are canceled. No claims are newly added.

Response to Arguments
Claim Objections:
The objection of claim(s) 1, 4, 6, 16, 18 and 23 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-4, 8-16 and 20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1 and 11, the prior art of record (Manthiramoorthy et al. (US 2018/0302321 A1; hereinafter Manthiramoorthy) in view of Viswanath Yarangatta Suresh (US 2020/0186502 A1; hereinafter Suresh)) does not disclose:
“generate a session hash value based on the tuple, -2- 
156129479.1associate the packet with a particular client-server session based on the tuple, including using the session hash value as a session ID of the particular client-server session, 
identify a VLAN ID of the packet and at least one of a source MAC address of the packet or a destination MAC address of the packet, 
generate a connection hash value based on the tuple, the VLAN ID of the packet and said at least one of a source MAC address of the packet or a destination MAC address of the packet, and 
associate the packet with a client-side connection of the particular client-server session based further on the VLAN ID of the packet and said at least one of a source MAC address of the packet or a destination MAC address of the packet, including using the connection hash value as a connection ID of the client-side connection of the particular client-server session” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claims 8 and 20, the prior art of record (Manthiramoorthy et al. (US 2018/0302321 A1; hereinafter Manthiramoorthy) in view of Viswanath Yarangatta Suresh (US 2020/0186502 A1; hereinafter Suresh)) does not disclose:
“identify a VLAN ID of the packet and at least one of a source MAC address of the packet or a destination MAC address of the packet, and 
associate the packet with a client-side connection of the particular client-server session based further on the VLAN ID of the packet and said at least one of a source MAC address of the packet or a destination MAC address of the packet; 
-4-156129479.1Amendment and Response to Office Action of March 2, 2022receive a second packet from the tool by the physical tool port; 
associate the second packet with the particular client-server session based on a source IP address of the second packet, a destination IP address of the second packet, a source port number of the second packet, a destination port number of the second packet, a protocol field of the second packet; and 
associate the second packet with a server-side connection of the particular client-server session based on the VLAN ID of the second packet, and at least one of a source MAC address of the second packet or a destination MAC address of the second packet” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Manthiramoorthy teaches “a multi-homed network” ([0002], [0014], and [0071]). Similarly, Suresh teaches “traffic may be encrypted and decrypted” ([0006-0007], [0054] and [0063]). Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497